

Exhibit 10.6


LINN ENERGY HOLDCO LLC
INCENTIVE INTEREST PLAN
Section 1. Purpose. The purpose of this Linn Energy Holdco LLC Incentive
Interest Plan (the “Plan”) is to promote the interests of Linn Energy Holdco LLC
(the “Company”) and its parent, affiliates and subsidiaries (collectively, the
“Company Group”) by (a) attracting and retaining top talent; (b) increasing the
interests of certain employees providing services to or for the benefit of the
Company Group through participation in the growth in value of the Company Group;
and (c) improving operations of the Company Group, in each case, through the
issuance of Class B Units.
As consideration for the provision of certain services to the Company Group by
the Participants (as defined below), the Company shall grant Class B Units
(“Interests”) to Participants pursuant to the terms and conditions of the Plan
and the applicable Award Agreement.
SECTION 2.     Definitions. Any capitalized term that is used but not otherwise
defined in the Plan shall have the meaning assigned to such term in the LLC
Agreement. The following terms shall have the meaning specified below:
(a)    “Award Agreement” means the written agreement by and between the Company
and the Participant, documenting the issuance of Interests hereunder, which will
be either in the form attached hereto as Exhibit A or in the form attached
hereto as Exhibit B. In the event of any conflict between the terms of the Plan
and the Award Agreement, the Plan shall govern, unless the Award Agreement
expressly indicates otherwise.
(b)    “Bona Fide Agreements” has the meaning set forth in Section 7(d).
(c)    “Cause” has the meaning set forth in the applicable Participant’s
Employment Agreement.
(d)    “Change of Control” has the meaning set forth in the Linn Energy, Inc.
2017 Omnibus Incentive Plan.
(e)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation and other official guidance and regulations
promulgated thereunder.
(f)    “Disability” has the meaning set forth in the applicable Participant’s
Employment Agreement.
(g)    “Emergence Date” has the same meaning as “Effective Date” (as defined in
that certain Amended Joint Chapter 11 Plan of Reorganization of LINN Energy LLC,
and its Debtor Affiliates).
(h)    “Employment Agreement” means that certain Employment Agreement, by and
between the applicable Participant and Linn Operating, LLC as in effect on the
Emergence Date.
(i)    “Equity Value” means the sum of (i) (A) the Fair Market Value of 100% of
the equity interests issued by the Company Group, if the Common Stock is not
publicly traded on


1

--------------------------------------------------------------------------------




an established securities market, and (B) the aggregate value of 100% of the
equity interests issued by the Company Group, based on the trailing 30-day
weighted average price of the Common Stock and the implied value of the equity
interests issued by the Company to the Participants, if the Common Stock is
publicly traded on an established securities market, and (ii) all distributions
made by Linn Energy, Inc. after the Emergence Date (with any non-cash
distributions being valued at Fair Market Value).
(j)    “Fair Market Value” means, for purposes of the Plan, as of any date: (i)
with respect to any security that is traded, listed or otherwise reported or
quoted on a national securities exchange, the last sales price reported for such
security on the applicable date on the principal national securities exchange in
the United States on which it is then traded, listed or otherwise reported or
quoted; or (ii) (A) with respect to any security that is not traded, listed or
otherwise reported or quoted on a national securities exchange, or (B) with
respect to any property that is not a security, the Plan Administrator shall
determine in good faith the price at which the applicable security or other
property would be sold by a willing buyer to a willing seller, neither acting
under compulsion, taking into account the requirements of Section 409A of the
Code and any other applicable laws, rules or regulations and without applying
any discounts for minority interest, illiquidity or other similar factors. If,
within 30 days of the Participant’s receipt of the Repurchase Notice (as defined
below), the Participant delivers to the Company a statement setting forth the
Participant’s disagreement with the Fair Market Value determination and
including the Participant’s proposed Fair Market Value (the “Dispute Notice”),
then the Company and the Participant will, within 30 days of the Participant’s
delivery of the Dispute Notice, engage a nationally recognized accounting firm
experienced in the valuation of private companies that is mutually agreeable to
the Participant and the Plan Administrator and independent of each of the
parties (the “Auditor”), to resolve such dispute. For this purpose, an
accounting firm shall be considered independent of each of the parties if,
within the prior two-year period, the accounting firm has neither (x) provided
any services to the Company or any of its Affiliates, nor (y) performed any
substantial services for the Participant. The Company, the Plan Administrator
and the Participant shall promptly provide the Auditor with any information
requested by the Auditor as necessary or appropriate in resolving such dispute.
The Auditor shall review such information and, within 30 days of its
appointment, shall deliver its determination of Fair Market Value, which, absent
a court’s finding of fraud or manifest error, shall be binding on the parties;
provided, that the Auditor shall not be permitted or authorized to determine a
Fair Market Value that is outside the range between the Fair Market Value
proposed by the Plan Administrator and the Fair Market Value proposed by the
Participant in the Dispute Notice. The fees and expenses of the Auditor shall be
borne by (1) the Company, if the final Fair Market Value determined by the
Auditor is greater than 107.5% of the Fair Market Value initially determined by
the Plan Administrator, and (2) the Participant, if the final Fair Market Value
determined by the Auditor is less than or equal to 107.5% of the Fair Market
Value initially determined by the Plan Administrator.
(k)    “Good Reason” has the meaning set forth in the applicable Participant’s
Employment Agreement.
(l)    “Interests” has the meaning set forth in Section 1.
(m)    “Issue Date” means the date on which an Interest is issued under the Plan
pursuant to the applicable Award Agreement.


2

--------------------------------------------------------------------------------




(n)    “LLC Agreement” means the Limited Liability Company Operating Agreement
of Linn Energy Holdco LLC, dated as of February 28, 2017, as amended, modified
or supplemented from time to time.
(o)    “Participant” means each individual granted Interests under the Plan
pursuant to Section 5.
(p)    “Plan Administrator” means the Board of Directors of the Managing Member.
(q)    “Repurchase Closing” has the meaning set forth in Section 7(b).
(r)    “Repurchase Closing Date” has the meaning set forth in Section 7(c).
(s)    “Repurchase Notice” has the meaning set forth in Section 7(b).
(t)    “Repurchase Price” has the meaning set forth in Section 7(a).
(u)    “Termination” means, with respect to a Participant, a termination of the
Participant’s employment with, or services to, the Company Group.
SECTION 3.     Administration.
(a)    The Plan shall be administered by the Plan Administrator, subject to any
applicable limitations and restrictions set forth in the LLC Agreement. In
addition to other express powers and authorizations conferred on the Plan
Administrator by the Plan, the Plan Administrator shall have full power and
authority, subject to any applicable limitations and restrictions set forth in
the LLC Agreement, to: (i) interpret, administer, reconcile any inconsistency,
correct any default and/or supply any omission in the Plan and any instrument or
agreement relating to the Plan; (ii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as the Plan Administrator shall
deem appropriate for the proper administration of the Plan in accordance with
its terms; (iii) amend or modify outstanding Interests, provided that if such
amendment or modification adversely affects the rights of any Participant with
respect to any such Interest, such amendment or modification shall require the
express written consent of such Participant; and (iv) make any other
determination and take any other action that the Plan Administrator deems
necessary for the proper administration of the Plan in compliance with its
terms, whether or not expressly set forth herein. The Plan Administrator must
take all actions in good faith.
(b)    The Plan Administrator shall not be liable for any action or
determination made in good faith with respect to the Plan or any Interest issued
hereunder.
(c)    The Company shall indemnify and defend the Plan Administrator to the
maximum extent permitted by law for all actions taken in good faith on behalf of
the Company or the Company Group with respect to the Plan.
(d)    Notwithstanding anything set forth herein to the contrary, the Plan is
subject to the restrictions and limitations set forth in the LLC Agreement.


3

--------------------------------------------------------------------------------




SECTION 4.     Interests Available Under the Plan.
(a)    Interests Available. One hundred percent (100%) of the Class B Units
authorized under the LLC Agreement shall be available for issuance under the
Plan and will be granted as of, and immediately following, the Emergence Date,
pursuant to the Participants’ respective Award Agreements. If any Interest
issued under the Plan is forfeited, repurchased or reacquired by the Company
pursuant to the Plan or the applicable Award Agreement, or if an Interest has
expired, terminated or been cancelled for any reason whatsoever, then such
Interest shall not again be available to be issued hereunder. If any Interest is
converted pursuant to the LLC Agreement and Conversion Procedures, such Interest
shall not again be available to be issued hereunder.
(b)    Description of Interests. The Participant shall be entitled to receive
distributions, if any, with respect to the Participant’s Interests, pursuant to
the terms and conditions of the LLC Agreement.
(i)    A Participant granted an Interest shall be a Member holding Class B
Units, subject to and bound by all of the terms and conditions of the LLC
Agreement.
(ii)    The Participant shall, no later than 30 days following the Issue Date of
the applicable Interests, file an election to be taxed pursuant to Section
83(b)(1) of the Code with respect to such Interests.
SECTION 5.     Eligibility. The employees set forth on Exhibit C are the
Participants who will receive Interests under the Plan.
SECTION 6.     Interests.
(a)    Issuance. The Plan Administrator shall issue, pursuant to the forms of
Award Agreement attached as Exhibit A and Exhibit B, the number of Interests
specified in Exhibit C to the Participants set forth on Exhibit C, provided that
the applicable Participant is employed by the Company Group on the Emergence
Date.
(b)    Vesting. Each Interest will vest as set forth in the applicable Award
Agreement.
(c)    Conversion. Each Participant may elect to convert such Participant’s
Interests pursuant to the terms and conditions of the Conversion Procedures. If
such Interests are unvested at the time of conversion, the Linn Energy, Inc.
common stock received upon conversion shall be subject to the same vesting
conditions as applicable to the Interests, including any requirement that any
applicable performance condition must be satisfied. Notwithstanding the
foregoing, unless otherwise provided in an Award Agreement, a Participant must
convert any Class B Units or any Class A-2 Units, as applicable, into Common
Stock no later than (i) two years following a Termination of the Participant by
the Company Group without Cause or by the Participant for Good Reason or due to
the Participant’s death or disability or (ii) 180 days following a Termination
for any other reason.
(d)    Additional Restrictions. In the event of a Change of Control, a similar
corporate event or a change in capital structure, any Interests that vest or
become payable as a result of or in connection with the applicable event or
circumstances shall be subject to the same terms and conditions applicable to
the proceeds realized by the Company, the Members of the Company,


4

--------------------------------------------------------------------------------




or the holders of Interests in connection therewith with respect to payment
timing and any escrows, indemnities, payment contingencies or holdbacks.
SECTION 7.     Repurchase Rights. The following provisions shall apply to each
Interest granted under the Plan:
(a)    Repurchase. Upon a Participant’s Termination, the Company shall have the
right (but not the obligation) to repurchase all or any portion of the
Participant’s vested, non-converted and non-forfeited Interests (the
“Purchasable Units”) at a price equal to the Fair Market Value of the Interests
to be repurchased, measured as of the date of the Repurchase Notice (as defined
in Section 7(b)) (the “Repurchase Price”). The Company’s repurchase right
pursuant to this Section 7 shall expire on the seven-month anniversary of the
Participant’s date of Termination.
(b)    Repurchase Notice. In order to exercise its right pursuant to Section 7,
the Company must deliver a written notice to the Participant (the “Repurchase
Notice”), which Repurchase Notice shall set forth the number of Purchasable
Units to be acquired, the Repurchase Price and the time and place for the
closing of the repurchase contemplated by this Section 7 (the “Repurchase
Closing”).
(c)    Repurchase Closing. The Repurchase Closing shall take place on the date
designated by the Company in the Repurchase Notice, which date shall be on or
before the thirtieth day following the date of the Repurchase Notice (the
“Repurchase Closing Date”). On the Repurchase Closing Date, the Company must pay
for the Purchasable Units to be purchased by it in cash, payable by, at the
Company’s election, delivery of a cashier’s or bank check or a wire transfer of
immediately available funds.
(d)    Liquidity Limitations. If payment of all or a portion of the Repurchase
Price by the Company would violate applicable law or any bona fide third party
credit agreements to which the Company is a party (the “Bona Fide Agreements”),
the Company may pay such portion of the Repurchase Price as soon as practicable
following the lapse of such prohibitions or restrictions, but in any event no
later than the second anniversary of the original Repurchase Closing Date. If
permitted by applicable law and the Bona Fide Agreements, the Company will issue
an unsecured promissory note to the Participant in the event of any tolling
under this Section 7(d), which promissory note will bear interest at the prime
rate as published in the Wall Street Journal for the day immediately preceding
the date of the issuance of the promissory note.
SECTION 8.        Amendment and Termination. The Plan Administrator may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time in its discretion, provided that a Participant’s express written consent to
such action shall be required if the action, taking into account any related
action, would adversely affect such Participant’s rights under the Plan with
respect to any Interest previously granted to such Participant.
SECTION 9.     Changes in Capital Structure and Other Matters.
(a)    No Company Action Restriction. The existence of the Plan, any Award
Agreement and/or the Interests granted hereunder shall not limit, affect or
restrict in any way the right or power of the Members of the Company to make or
authorize the following actions to the extent permitted by the LLC Agreement:
(i) any adjustment, recapitalization, reorganization or other change in the
Company’s or any subsidiary’s capital structure or its business, (ii) any
merger,


5

--------------------------------------------------------------------------------




consolidation or change in the ownership of the Company or any subsidiary, (iii)
any sale or transfer of all or any part of the Company’s or any subsidiary’s
assets or business, or (iv) any other corporate act or proceeding by the Company
or any subsidiary.
(b)    Changes in Capital Structure. Interests awarded under the Plan and the
maximum number of Interests set forth in Section 4(a) may be appropriately
adjusted or substituted as set forth in the LLC Agreement.
SECTION 10.     General Provisions.
(a)    Nontransferability. No Interest will be transferable, except as permitted
by the LLC Agreement. The Interests shall be subject to transfer restrictions as
set forth in the LLC Agreement.
(b)    Acceleration of Vesting. The Plan Administrator shall have the power, in
its discretion, to accelerate the time at which an Interest or any part thereof
will vest in accordance with the Plan, notwithstanding the provisions in the
Award Agreement stating the time at which it may vest.
(c)    No Rights to Interests; No Uniformity of Treatment. No Person shall have
any claim to be issued any Interest, and there is no obligation for uniformity
of treatment of Participants, or holders or beneficiaries of Interests. The
terms and conditions of Interests and the Plan Administrator’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant (whether or not such Participants are similarly situated).
(d)    Certificates. All certificates, if any, evidencing Interests or other
securities of the Company or any other entity delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Plan
Administrator may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any securities
exchange upon which such securities are then listed, any applicable federal,
state or foreign laws, the LLC Agreement or any investor rights agreement or
other agreement affecting the Interests. The Plan Administrator may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding the foregoing, Interests may be
uncertificated.
(e)    Delegation. Subject to the terms of the Plan and the provisions of the
LLC Agreement, the provisions of any Award Agreement and applicable law, the
Plan Administrator may delegate to one or more Persons, including any of the
Company’s Members, or committees as may be formed, its authority under the Plan,
including, without limitation, the authority, subject to such additional
consistent terms and limitations as the Plan Administrator shall determine, to
issue Interests to, or to cancel, modify or waive rights with respect to, or to
alter, discontinue, suspend, or terminate Interests held by a Participant.
(f)    Taxes. By accepting an Interest, the Participant is agreeing to be solely
responsible for any and all taxes imposed on the Participant by the Internal
Revenue Service or other governmental authority by reason of the receipt,
vesting, ownership, forfeiture or disposition of an Interest and allocation of
taxable income relating to such Interest pursuant to and in accordance with the
LLC Agreement. Without limiting the generality of the foregoing, to the extent
permitted by applicable law, the Company shall have the right and is hereby
authorized to withhold from any


6

--------------------------------------------------------------------------------




payment due or transfer made under the Plan or from any compensation or other
amount owing to the Participant from the Company, the amount of any applicable
taxes, and to take such other action as may be necessary in the good faith
opinion of the Company to satisfy all obligations for the payment of such taxes.
Any amounts so withheld shall be treated as having been distributed or paid to
the Participant under the Plan or the LLC Agreement. To the extent the
Participant is required to pay any amount to the Company in respect of taxes,
such amount shall not be treated as a “capital contribution” for any purpose.
(g)    Award Agreements; Automatic Issuance of Interests. Each Interest granted
hereunder shall be evidenced by an Award Agreement, which shall be delivered to
the Participant and shall specify the terms and conditions of the Interest and
any rules applicable thereto, including but not limited to the effect on such
Interest of the termination of employment or service of a Participant and the
effect, if any, of such other events as may be determined by the Plan
Administrator.
(h)    No Right to Employment or Other Continued Service. The issuance of an
Interest shall not be construed as giving any Participant the right to be
retained in the employ of, or in any consulting or other service relationship
with any entity within the Company Group. Further, nothing in the Plan or any
instrument executed or Interest issued pursuant hereto shall affect the right of
any entity within the Company Group to terminate the employment of a Participant
pursuant to the terms of the Participant’s Employment Agreement.
(i)    Rights as a Member Holding Class B Units. Subject to the provisions of
the applicable Award Agreement, a Participant or holder or beneficiary of any
Interest shall have rights as a Member holding Class B Units as provided in the
LLC Agreement.
(j)    Governing Law; Venue; Waiver of Jury Trial. The validity, construction
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the law of the State of Texas.
(k)    Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Interest, or would disqualify the Plan or
any Interest under any law deemed applicable by the Plan Administrator, such
provision shall be construed or deemed amended to conform to the applicable laws
to the extent necessary to so conform and give maximum effect to such provision,
or if it cannot be construed or deemed amended without, in the determination of
the Plan Administrator, materially altering the intent of the Plan or the
Interest, such provision shall be stricken as to such jurisdiction, Person or
Interest and the remainder of the Plan shall remain in full force and effect.
(l)    Unfunded Plan. The Plan is intended to be an unfunded plan. A Participant
granted Interests is and shall at all times be a Member holding Class B Units of
the Company with respect to such Interests and shall be subject to the terms of
the LLC Agreement and any other applicable agreements, and except as expressly
provided therein, shall have no claim on any specific assets of the Company or
any other entity within the Company Group.
(m)    No Liability. No Member of the Company, the Plan Administrator, the
Managing Member, or any of the Company’s respective subsidiaries or affiliates
which is in existence or hereafter comes into existence shall be liable to the
Participant or any other Person as to: (i) the non-issuance or sale of Interests
as to which the Company has been unable to obtain from any


7

--------------------------------------------------------------------------------




regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Interests
hereunder or (ii) any tax consequence expected, but not realized, by any
Participant or other Person due to the receipt, repurchase, vesting, ownership,
forfeiture or disposition or any other transaction involving, any Interests
issued hereunder.
(n)    Non-Exclusivity of Plan. The adoption of the Plan shall not be construed
as creating any limitations on the power of the Managing Member or the Company
Group to adopt such other incentive arrangements as any of them may deem
desirable, and such arrangements may be either generally applicable or
applicable only in specific cases.
(o)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. When a reference is made in the Plan to
Sections, Exhibits or Schedules, such reference shall be to a Section of or
Exhibit or Schedule to the Plan unless otherwise indicated.
(p)    Effective Date. The Plan shall be effective as of the Emergence Date.
* * *


8